Title: Bill for Completing the Revision of the Laws, [ca. 4 December] 1786
From: Madison, James
To: 


[ca. 4 December 1786]
For compleating the Revision of the laws Be it enacted by the General Assembly that a Committee to consist of three persons shall be appointed by joint ballot of both Houses (two of whom to be a quorum) who shall take into consideration such of the bills contained in the Revisal of the laws prepared & reported by the Committee appointed for that purpose in the year 1776. as have not been enacted into laws; shall examine what alterations therein may be rendered necessary by a change of circumstances or otherwise, and shall make such report thereupon to the next meeting of the General Assembly as the said Committee shall judge proper.
And be it enacted that the said Committee shall also take into Consideration all acts of Assembly passed since the Revisal aforesaid was prepared; and shall have full power and authority to revise, alter, amend, repeal, or introduce all or any of the said laws, to form the same into bills, and report them to the General Assembly.
And to prevent any delay which may happen in the proceedings of the said Committee, by the death or disability of any member thereof, Be it enacted that if either of the said members should die, refuse to act, or be disabled by sickness from proceeding in the said work, it shall be lawful for the remaining members to appoint some other person in his stead, which person so appointed is hereby declared a member of the said Committee, in like manner as if he had originally been appointed by joint ballot of both Houses.
And Be it enacted that the said Committee shall have power to meet at such times and places as they shall think proper for the purposes aforesaid, to appoint a Clerk for their ease and assistance, and to send for any copies of records to the Clerk in whose custody they are, which such Clerk is hereby directed forthwith to transmit to them.
Provided that such bills [so] to be prepared and reported by the Committee to be appointed as aforesaid, shall be of no force or authority untill they shall have gone through their several readings in both Houses of Assembly, and been passed by them in such manner and form, as if the same had been originally introduced without the direction of this Act.
[And to the end that the laws passed as well at the present as at the last Session of General Assembly in consequence of the Revisal reported as aforesaid, may be duly promulged, and may commence in their operation at one and the same time: Be it enacted that the operation of the several Acts passed at the last Session of the General Assembly, of the following titles, to wit, “An Act concerning election of Members of the General Assembly—An Act concerning the public Treasurer—An Act concerning seamen—An Act directing the course of descents—An Act concerning Wills; the distribution of intestates estates; and the duty of Executors and administrators—An Act for regulating conveyances—An Act to prevent frauds and perjuries—An Act concerning the dower and Jointures of Widows—An Act for the preservation of the estates of Ideots and Lunatics—An Act providing that wrongful alienations of lands shall be void so far as they be wrongful—An Act to prevent the circulation of private Bank Notes—An Act to prevent losses by pirates, enemies, and others, on the high seas—An Act concerning Estrays—An Act for the restitution of stolen goods—An Act for preventing infection of horned Cattle—An Act for improving the breed of horses—An Act for licensing and regulating Taverns—An Act concerning public Roads—An Act concerning slaves—An Act declaring what persons shall be deemed Mulattoes—An Act concerning Aliens—An Act directing what prisoners shall be let to bail—An Act declaring that none shall be condemned without trial, and that Justice shall not be sold or deferred—An Act concerning Mill dams, and other obstructions of water Courses—An Act concerning Servants—An Act for apprehending and securing Runaways—An Act to enable Guardians and Committees, to perform certain Acts for the benefit of those who are under their care—An Act concerning Guardians, Infants, Masters, and Apprentices—and, an Act for the restraint, maintenance and cure of Persons not sound in mind[”]—shall not commence on the first day of January 1787. as directed by the said Acts respectively; but the operation of each and all of the said Acts shall be and the same is hereby suspended untill the  day of ]
And that the operation of each and all of the Acts passed at the present General Assembly of the following titles, to wit, ⟨“An act forbidding and punishing affrays: An act for licensing Counsel Attornies at Law & proctors: An act against Conspirators: An act concerning Partitions and joint rights & Obligations: An act for recovering demands of a small Value in a summary way: An act providing that an infant may sue by his next friend; An act for speedy recovery of money due from certain persons to the public—An act providing that actions popular prosecuted by Collusion shall be no bar to those which be pursued with good faith; An act for preventing vexatious and malicious prosecutions and moderating amercements: An act concerning treasons felonies & other offences committed out of the jurisdiction of this Commonwealth: An act for punishing disturbers of religious worship & Sabbath Breakers: An act prescribing the punishment of those who sell unwholesome meat or drink—An act to encourage the apprehending of horse stealers—An act declaring when the death of persons absenting themselves shall be presumed—An act for reforming the method of proceeding in writs of right An act directing the method of trying slaves charged with Treason or felony: An act for the Suppression & punishment of riots routs and unlawful Assemblies An act providing a mean to help and speed poor persons in their Suits An act against usury. An act directing the method of proceeding against & trying free persons charged with certain Crimes[”]⟩ shall [in like manner] be suspended untill the [said]  day of 
And be it enacted that the Act passed at the last Session of General Assembly entitled “an Act concerning Escheators,” being rendered superfluous by the subsequent passage of an Act entitled “An Act to extend the operation of an Act entitled ‘an Act concerning Escheators’ to the several counties in the Northern Neck,[”] shall be & the same is hereby repealed.
